Exhibit 10.11
LIMITED GUARANTY
     FOR GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH
ARE ACKNOWLEDGED, the undersigned unconditionally guaranties to Wells Fargo
Retail Finance, LLC, (together, with any of its successors-in-interest the
“Agent”), with an address at One Boston Place, 18th Floor, Boston, Massachusetts
02108, in its capacity as Agent for the benefit of the Lenders under the Loan
Agreement (as defined below), in accordance with the terms and conditions
hereof, the payment of the Guaranteed Amount (as defined below); provided,
however, that in no event shall Guarantor’s Liability under this Guaranty exceed
the Maximum Guaranty Amount, plus Costs of Collection (as defined below) as
provided herein.
     1. DEFINITIONS. All initially capitalized terms used here shall have the
same meaning as set forth in the Loan Agreement, unless otherwise defined
herein. As used herein, the following terms have the following meanings:
     “Costs of Collection” means, all reasonable attorneys’ fees and reasonable
out-of-pocket expenses incurred by the Agent’s attorneys, and all reasonable
costs and expenses incurred by the Agent (including, without limitation,
reasonable and documented costs and expenses associated with travel), which
fees, costs and expenses arise out of enforcement against Guarantor of this
Guaranty.
     “Guaranteed Amount” means as of any date of determination thereof, the
lesser of (i) the Maximum Guaranty Amount or (ii) the aggregate amount of the
outstanding Liabilities as of such date, plus all reasonable and documented
Costs of Collection incurred by Agent or Lenders in connection with this
Guaranty.
     “Guarantor L/C” means one or more irrevocable standby letters of credit,
which must aggregate at all times at least the Maximum Guaranty Amount, which
Guarantor L/C shall have a minimum tenor of 365 days from the date of issuance,
contain customary “evergreen” provisions, be for the account of the Guarantor,
be for the benefit of Agent, on behalf of the Lenders, and be issued by an
Acceptable Financial Institution (which at all times must remain an Acceptable
Financial Institution during the term of the Guarantor L/C) and otherwise be in
form and substance reasonably satisfactory to Agent in all material respects in
Agent’s Permitted Discretion, together with any supplement thereto, renewal
thereof or replacement thereof.
     “Guarantor L/C End Date” means the earliest of (A) the date on which all of
the following have occurred: (i) all Liabilities due and payable under the Loan
Agreement have been indefeasibly repaid to Agent and/or Lenders in full (except
that any outstanding L/C’s may be cash collateralized rather than paid as
permitted under the Loan Agreement), (ii) the Commitments have been terminated
and (iii) the Revolving Credit Termination Date shall have occurred or (B)
January 1, 2014.
Liquidity Guarantee

1



--------------------------------------------------------------------------------



 



     “Key Date” means the date after Acceleration of the Liabilities on which
any of the following events first occur:
     (a) Substantial completion by the Agent of the Agent’s disposition of the
Collateral or substantial completion of the exercise by the Agent of the Agent’s
rights and remedies as a secured creditor of the Borrowers, following the
occurrence of an Event of Default under the Loan Agreement or other Loan
Document, in respect of the Collateral;
     (b) Substantial completion of store closing or going-out-of business sales
in respect to substantially all of the Borrowers’ Inventory Collateral;
     (c) Consummation of a sale of substantially all of the assets of the
Borrowers or confirmation of reorganization plan in a bankruptcy proceeding or
other Insolvency Proceeding involving the Borrowers as debtors; or
     (d) The ninety-first (91st) day after Agent or Lenders have accelerated the
Obligations on account of the occurrence of an Event of Default under the Loan
Agreement and has commenced to Liquidate the Collateral provided that such
Acceleration has not been rescinded in writing by the Agent.
     “Liabilities” means all Obligations, whether now existing or hereafter
arising, of the Borrowers to the Agent and Lenders under the Loan Agreement and
other Loan Documents including, but not limited to, any interest arising after
the commencement of any case with respect to any of the Borrowers under the
Bankruptcy Code or other Insolvency Proceeding against any of the Borrowers as
debtors (including the payment of interest and other amounts, which would accrue
and become due but for the commencement of such case, whether or not such
amounts are allowed or allowable in whole or in part in any such case and
including loans, interest, fees, charges and expenses related thereto and all
other Liabilities of any Borrower to Agent or Lenders under the Loan Agreement
or other Loan Documents) due in connection with the Loan Agreement and the Loan
Documents.
     “Loan Agreement” means that certain First Amended and Restated Loan and
Security Agreement dated as of even date herewith by and between Schurman Fine
Papers, d/b/a Papyrus, a California corporation, Papyrus Franchise Corporation,
a Delaware corporation, both with its principal executive offices at 500
Chadbourne Road, Caller Box 6030, Fairfield, CA 94533, and 644064 N.B. Inc., a
New Brunswick corporation with its principal executive offices at 44 Chipman
Hill, Postoffice Box 7289, Stn: A, Suite 1000, Saint John, NB E2L4S6, Canada,
and each of their respective Subsidiaries which are Borrowers under the Loan
Agreement, from time to time, (collectively, the “Borrowers”), and Wells Fargo
Retail Finance, LLC, and its respective successors-in-interest, as the Agent
(the “Agent”), with an address at One Boston Place, 18th Floor, Boston,
Massachusetts 02108, and each of the Lenders under the Loan Agreement, as it may
be amended, modified, supplemented extended, renewed or replaced in accordance
with the terms thereof (provided that definitions from the Loan Agreement of
“Accelerate” and
Liquidity Guarantee

2



--------------------------------------------------------------------------------



 



“Liquidate” as used in the definition of “Key Date” herein shall be such
definitions as defined in the Loan Agreement on the date hereof).
     “Maximum Guaranty Amount” means $12,000,000.
     “Subordinated Loan Documents” means the “Loan Documents” as defined in the
Loan Agreement, dated as of the date hereof, by and between Schurman Fine
Papers, d/b/a Papyrus and Guarantor, as it may be amended, modified,
supplemented extended, renewed or replaced.
     “Transaction Documents” means the Purchase & Sale Documents.
     2. GUARANTEE.
     (a) The undersigned Guarantor absolutely and unconditionally guarantees and
agrees to be liable for the full and indefeasible payment in cash of the
Guaranteed Amount as in effect on the date when demand for payment is made
hereunder on or after the occurrence of the Key Date plus all reasonable and
documented Costs of Collection incurred by Agent in connection with this
Guaranty.
     (b) In order to secure the undersigned’s obligations hereunder with respect
to the Guaranteed Amount, the undersigned has arranged for the issuance of one
or more Guarantor L/Cs in an aggregate amount at least equal to the Maximum
Guaranty Amount to the Agent as beneficiary. Guarantor agrees that, except as
expressly permitted under Section 2(c) hereof, it shall at all times until the
Guarantor L/C End Date has occurred, maintain Guarantor L/Cs in an amount at
least equal to the Maximum Guaranty Amount. Notwithstanding anything to the
contrary contained in this Guaranty, Agent agrees that (i) so long as Guarantor
maintains a Guarantor L/C in full force and effect in an aggregate undrawn
amount at least equal to the Maximum Guaranty Amount, Agent’s sole recourse
against Guarantor pursuant to this Guaranty shall be to draw upon the Guarantor
L/C for the Guaranteed Amount plus any Costs of Collection (or to apply cash
proceeds from a draw on the Guarantor L/C pursuant to Section 2(c) hereof) and
to recover any other Costs of Collection due hereunder from Guarantor and
(ii) except as provided in subparagraph 2(c) hereof, it shall not draw upon the
Guarantor L/C or exercise any other right or remedy available to it against the
Guarantor until the Key Date has occurred. Guarantor acknowledges that if, for
any reason whatsoever, Agent has not received payment in full of the Liabilities
by the Key Date (regardless of whether Agent has been able to complete the
liquidation of the Collateral by such date), the Agent may, at any time after
the second business day following the Key Date, draw upon the Guarantor L/C
(without the requirement of further notice of the Guarantor or exhaustion or
completion of any other rights and remedies) in an amount equal to the
Guaranteed Amount due as of the date of such draw, plus Costs of Collection then
due under subparagraph 2(a) hereof. The Guarantor acknowledges that the Agents’
and Lenders’ efforts to liquidate the Collateral or pursue other rights and
remedies may become subject to a stay, injunction or restraining order issued by
a court in an Insolvency Proceeding or another court, which order prohibits or
delays the Agent and Lenders from pursuing liquidation or sale of the Collateral
or other rights and remedies and further acknowledges and agrees that the
Liquidity Guarantee

3



--------------------------------------------------------------------------------



 



dates set forth in the definition of “Key Date” (or its right to draw on the
Guarantor L/Cs on or after the occurrence of the Key Date) shall not be deemed
to have been extended by virtue of such stay, injunction or restraining order.
If Agent determines that it has received indefeasible payment in full in cash of
all of the Liabilities at any time during or after the occurrence of the Key
Date without having to draw upon the Guarantor L/C or that Agent only needs to
draw upon a portion of the Guarantor L/C in order for Guarantor’s obligations
then due and payable hereunder to be paid in cash and satisfied in full,
promptly following such determination, after having drawn any amount necessary
for it to receive payment of all obligations due hereunder, Agent shall return
the Guarantor L/C to Guarantor and Guarantor shall be permitted to terminate it
or permit it to expire.
     (c) Notwithstanding anything contained herein to the contrary, the Agent
shall also be permitted to draw upon the Guarantor L/C at any time prior to the
occurrence of the Guarantor L/C End Date if either or both of the following
events described in the following clauses “i” or “ii” occur:
     (i) Prior to the date that is at least thirty (30) days before the expiry
date of the Guarantor L/C (if such expiry date is before January 1, 2014), the
expiry date of the Guarantor L/C has not been extended or a replacement
Guarantor L/C has not been provided to Agent with a later expiry date and the
Key Date has not previously occurred. The Agent must provide notice of its
failure to receive a notice of renewal of the Guarantor L/C at least fifteen
(15) days prior to the Agent’s drawing on the Guarantor L/C (the Agent may send
such a notice either before, on, or after the sixtieth (60th) day prior to the
date of the expiration of the term (or renewal term) of any Guarantor L/C,
provided that the Agent may make a drawing premised on the failure to renew a
Guarantor L/C (as opposed to the occurrence of the Key Date) only on or after
the thirtieth (30th) day prior to the date of the expiration of the term (or
renewal term) of a Guarantor L/C.
     (ii) At any time after the date hereof, the issuer of any Guarantor L/C
ceases to comply with the definition of “Acceptable Financial Institution” set
forth in the Loan Agreement as determined by Agent in its Permitted Discretion.
     If, on or prior to the fifteenth (15th) day after the Agent receives the
proceeds of a drawing on the Guarantor L/C made after the occurrence of one of
the events described in the immediately preceding clauses “i” and “ii”, the
undersigned delivers a replacement Guarantor L/C to the Agent that is identical
to the initial Guarantor L/C from an Acceptable Financial Institution, or that
contains modifications acceptable to the Agent in the Agent’s good faith
discretion, and is in an amount at least equal to the Maximum Guaranty Amount,
then the Agent shall return the cash amount so drawn to the undersigned or as
the undersigned may otherwise direct; provided that, if no such replacement
Guarantor L/C is delivered prior to the expiration of such fifteen (15) day
period, the Agent shall retain all cash proceeds realized from the draw on the
Guarantor L/C on deposit in a separate depositary account at Wells Fargo (such
account, the “Guarantor Collateral Account”) in respect to which Agent shall
have a duly perfected first lien security interest as security for Guarantor’s
obligations hereunder. Following the occurrence of the Key Date, Agent
Liquidity Guarantee

4



--------------------------------------------------------------------------------



 



shall apply the funds in the Guarantor Collateral Account to reduce the
Liabilities in an amount not in excess of the Guaranteed Amount then due
hereunder (plus any Costs of Collection incurred by Agent or Lender) at any time
that it would be entitled to draw on the Guarantor L/C pursuant to Section 2(b)
hereof. Any funds remaining in the Guarantor Collateral Account following the
indefeasible payment in full in cash of all obligations of the Guarantor to the
Agent and Lenders hereunder shall be released to the undersigned or as the
undersigned otherwise directs.
     (d) Any amounts paid by the Guarantor pursuant to this Guarantee on account
of the Guaranty Amount (including by virtue of draws on the Guarantor L/C) shall
reduce the Maximum Guaranty Amount and once so reduced, the Maximum Guaranty
Amount may not be increased above such decreased amount, except with the
Guarantor’s prior written consent.
     (e) Agent agrees that in the event that Agent seeks to replace any original
Guarantor L/C provided by Guarantor which has been lost stolen or destroyed,
Agent will deliver to Guarantor a Lost Letter of Credit Indemnity Agreement in
the form attached hereto as Exhibit A.
     (f) Agent shall use commercially reasonable efforts to give notice to the
Guarantor pursuant to Section 11 hereof of the occurrence of any Key Date with
the understanding that, in the event AG is party to any Insolvency Proceeding,
the parties agree that Agent shall have no obligation under this Guaranty to
send any such notice to AG or any other Person. Agent’s failure to notify
Guarantor (or of Guarantor to receive such notice) of the occurrence of the Key
Date shall not waive, diminish, restrict, stay, interfere with, impair, or
otherwise negatively impact the Agent’s rights and remedies hereunder (including
Agent’s right to request and receive a drawing on the Guarantor L/C) or under
any other Loan Document or at law or equity. Guarantor agrees that Agent is
under no obligation to provide any notice to Guarantor of Agent’s intention to
draw on a Guarantor L/C or of any actual drawings on the Guarantor L/C.
     3. OBLIGATIONS NOT AFFECTED. The obligations of the undersigned hereunder
shall not be affected by: any fraudulent, illegal, or improper act by the
Borrowers, the undersigned or any person liable or obligated to the Agent or any
Lender for or on the Liabilities; any release, discharge, or invalidation, by
operation of law or otherwise, of the Liabilities; or the legal incapacity of
the Borrowers, the undersigned, or any other person liable or obligated to the
Agent or any Lender for or on the Liabilities. Interest and Agent’s and Lenders’
Expenses included in the Liabilities shall continue to accrue and shall continue
to be deemed Liabilities guarantied hereby notwithstanding any stay to the
enforcement thereof against the Borrowers or the disallowance of any claim
therefor against the Borrowers.
     4. INCORPORATION OF ALL DISCUSSIONS. This Guarantee and the Loan Agreement
incorporate all discussions and negotiations between the undersigned and the
Agent, for the benefit of the Lenders, concerning the guaranty provided by the
undersigned hereby. No such discussions or negotiations shall limit, modify, or
otherwise affect the provisions hereof. No provision hereof may be altered,
amended, waived cancelled or modified, except by a written
Liquidity Guarantee

5



--------------------------------------------------------------------------------



 



instrument executed, sealed, and acknowledged by a duly authorized officer of
the Agent and the undersigned.
     5. GENERAL WAIVERS. The undersigned waives: presentment, demand, notice,
and protest with respect to the Liabilities and this Guaranty (except as
provided herein); any delay on the part of the Agent; any claim which the
undersigned may have or to which the undersigned may become entitled to the
extent that such claim might otherwise cause any transfer to the Agent by or on
behalf of the Borrowers to be avoided as having been, or in the nature of, a
preference; and notice of acceptance of this Guaranty.
     6. WAIVER OF SURETYSHIP. The undersigned hereby expressly waives all
suretyship defenses, including, without limitation: (i) surrender, release,
exchange, substitution, dealing with or taking any additional collateral, and
(ii) any impairment of Collateral, including but not limited to failure to
perfect a security interest in the Collateral.
     7. WAIVER OF SUBROGATION. The undersigned shall not exercise any right
against the Borrowers, by way of subrogation, set-off, reimbursement, indemnity,
contribution, or the like with respect to any amounts paid or deemed paid from a
draw under the Guarantor L/C in respect of the guaranteed obligations unless and
until the Guarantor L/C End Date (defined for purposes of this Section 7 without
regard to clause “B” of the definition of such term contained herein) has
occurred; provided, however, that nothing contained herein shall restrict the
ability of the Guarantor to exercise any rights or remedies available to it
under any other agreement with any Borrower or affiliate, including, without
limitation, under any Transaction Document or Subordinated Loan Document.
     8. SUBORDINATION. The payment of any amounts due with respect to any
indebtedness of the Borrowers now or hereafter owed to the undersigned arising
in any way from the exercise of the Agent’s rights and remedies under this
Guaranty is hereby subordinated to the prior payment in full of the Liabilities.
Any amounts which are collected, enforced and received by the undersigned in
violation of this Section 8 shall be held by the undersigned as trustee for the
Agent and shall be paid over to the Agent on account of the Liabilities without
affecting in any manner the liability of the undersigned under this Guaranty.
     9. AGENT’S BOOKS AND RECORDS. The books and records of the Agent showing
the account between the Agent and the Borrowers shall be admissible in any
action or proceeding and constitute prima facie evidence and proof of the items
contained therein.
     10. CHANGES IN LIABILITIES. Subject to the terms of the Loan Agreement, the
undersigned assents to any indulgence or waiver which the Agent might grant or
give the Borrowers and/or any other person liable or obligated to the Agent or
Lenders for or on the Liabilities. The undersigned authorizes the Agent and
Lenders to alter, amend, cancel, waive, or modify any term or condition of the
Liabilities and of the obligations of any other person liable or obligated to
the Agent or any Lender for or on the Liabilities, without notice to, or consent
from, the undersigned. No compromise, settlement, or release by the Agent of the
Liabilities or of the
Liquidity Guarantee

6



--------------------------------------------------------------------------------



 



obligations of any such other person (whether or not jointly liable with the
undersigned) and no release of any collateral securing the Liabilities or
securing the obligations of any such other person shall affect the obligations
of the undersigned hereunder provided that such compromise, settlement or
release is in accordance with the provisions of the Loan Agreement. No action by
the Agent which has been assented to herein shall affect the obligations of the
undersigned to the Agent or the Lenders hereunder.
     11. NOTICES. Unless otherwise provided in this Guaranty, all notices
hereunder shall be in writing and shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, by one party to the other party hereunder at the address set
forth below:

  To Agent:    Wells Fargo Retail Finance, LLC
One Boston Place, 18th Floor
Boston, MA 02108
Attn: Joseph Burt
Fax No. (617) 523-4032     With copies to:    Brown Rudnick LLP
One Financial Center
Boston, MA 02111
Attn: Steven Levine, Esquire
Fax No. (617) 856-8201     To Guarantor:    American Greetings Corporation
One American Road
Cleveland, OH 44144
Attn: Catherine M. Kilbane, SVP     With copies to:    Jones Day
One American Road
901 Lakeside Avenue
Cleveland, OH 44114
Attn: Rachel L. Rawson
Fax: (216) 579-0212

     All notices or demands sent in accordance with this Section 11, other than
notices by Agent in connection with enforcement of any of its rights or remedies
hereunder, shall be deemed received on the earlier of the date of actual receipt
or 3 Business Days after the deposit thereof in the mail. Guarantor acknowledges
and agrees that notices sent by the Agent in connection with the exercise of its
rights and remedies hereunder shall be deemed sent when deposited in the mail or
personally delivered, or, where permitted by law, transmitted by telefacsimile
or any other method set forth above.
Liquidity Guarantee

7



--------------------------------------------------------------------------------



 



     12. COSTS OF ENFORCEMENT. The undersigned will pay on demand, without
limitation, all reasonable and documented Costs of Collection that have not been
reimbursed with the proceeds of a draw on the Guarantor L/C.
     13. BINDING EFFECT. This instrument shall inure to the benefit of the
Agent, its successors and assigns; shall be binding upon the successors and
assigns of the undersigned; and shall apply to all Liabilities of the Borrowers
and any successor to the Borrowers, including any successor by operation of law.
     14. AGENT’S RIGHTS AND REMEDIES. The rights, powers, privileges, and
discretions of the Agent hereunder (herein, the “Agent’s Rights and Remedies”)
shall be cumulative and not exclusive of any rights or remedies which it would
otherwise have. No delay or omission by the Agent in exercising or enforcing any
of the Agent’s Rights and Remedies shall operate as, or constitute a waiver
thereof. No waiver by the Agent of any of the Agent’s Rights and Remedies or of
any default or remedies under any other agreement with the undersigned, or of
any default under any agreement with the Borrowers, or any other person liable
or obligated for or on the Liabilities, shall operate as a waiver of any other
of the Agent’s Rights and Remedies or of any default or remedy hereunder or
thereunder. No exercise of any of the Agent’s Rights and Remedies and no other
agreement or transaction of whatever nature entered into between the Agent the
undersigned, and the Borrowers; and/or any such other person at any time shall
preclude any other exercise of the Agent’s Rights and Remedies, but without
prejudice to the definition of Key Date. No waiver by the Agent of any of the
Agent’s Rights and Remedies on any one occasion shall be deemed a waiver on any
subsequent occasion, nor shall it be deemed a continuing waiver. All of the
Agent’s Rights and Remedies, and all of the Agent’s rights, remedies, powers,
privileges, and discretions under any other agreement or transaction with the
undersigned, the Borrowers, or any such other person, shall be cumulative and
not alternative or exclusive, and may be exercised by the Agent at such time or
times and in such order of preference as the Agent in its sole discretion may
determine.
     15. COPIES AND FACSIMILES. This instrument and all documents which have
been or may be hereinafter furnished by the undersigned to the Agent may be
reproduced by the Agent by any photographic, microfilm, xerographic, digital
imaging, or other process. Any such reproduction shall be admissible in evidence
as the original itself in any judicial or administrative proceeding (whether or
not the original is in existence and whether or not such reproduction was made
in the regular course of business). Any facsimile which bears proof of
transmission shall be binding on the party which or on whose behalf such
transmission was initiated and likewise so admissible in evidence as if the
original of such facsimile had been delivered to the party which or on whose
behalf such transmission was received.
     16. CHOICE OF LAWS. This instrument shall be governed, construed, and
interpreted in accordance with the laws of the State of New York.
     17. CONSENT TO JURISDICTION.
Liquidity Guarantee

8



--------------------------------------------------------------------------------



 



     (a) The undersigned agrees that any legal action, proceeding, case, or
controversy brought against or by the undersigned with respect to this Guaranty,
may be brought in the United States District Court of the Southern District of
New York (or any appellate court thereof). By execution and delivery of this
Guaranty, the undersigned accepts, submits, and consents generally and
unconditionally, to the jurisdiction of the aforesaid courts.
     (b) The undersigned WAIVES personal service of any and all process and
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
certified mail, postage prepaid, to the undersigned at the address listed
underneath its signature or such other address of the undersigned of which the
Agent then has been provided with written notice by Guarantor, such service to
become effective five (5) business days after such mailing.
     (c) The undersigned WAIVES, at the option of Agent, any objection based on
forum non conveniens and any objection to venue of any action or proceeding
instituted hereunder in the aforementioned courts.
     (d) Nothing herein shall affect the right of the Guarantor or Agent to
bring legal actions or proceedings in any other competent jurisdiction.
     18. BROAD SCOPE OF GUARANTY. Subject to the limitations set forth herein in
Section 2 of this Guaranty and elsewhere herein, it is the intention of the
undersigned that the provisions of the within Guaranty be liberally construed to
the end that the Agent, for the benefit of the Lenders, may be put in as good a
position as if the Borrowers had promptly, punctually, and faithfully performed
all Liabilities and that the undersigned had promptly, punctually, and
faithfully performed hereunder.
     19. SEVERABILITY. Any determination that any provision herein is invalid,
illegal, or unenforceable in any respect in any instance shall not affect the
validity, legality, or enforceability of such provision in any other instance
and shall not affect the validity, legality, or enforceability of any other
provision contained herein.
     20. RIGHT OF SET-OFF. Any and all deposits or other sums at any time
credited by or due to the undersigned from the Agent or any Lender or from any
participant with any Lender in the Liabilities (a “Participant”) and any cash,
securities, instruments or other property of the undersigned in the possession
of the Agent, any Lender or any Participant, whether for safekeeping or
otherwise (regardless of the reason the Agent, any Lender or any Participant had
received the same) may be applied or set off against the obligations of the
undersigned to the Agent hereunder.
Liquidity Guarantee

9



--------------------------------------------------------------------------------



 



     21. TERMINATION. The obligations of the undersigned hereunder shall remain
in full force and effect as to all Liabilities, without regard to any reduction
of the Liabilities (other than on account of payments made pursuant to the
within Guaranty and as provided in Section 2 hereof) until the Guarantor L/C End
Date. This Guaranty shall continue to be effective or, if previously terminated,
shall be automatically reinstated, without any further action, if at any time
payment made or value received with respect to a Liability is rescinded or must
otherwise be returned by the Agent or any Lender upon the insolvency, bankruptcy
or reorganization of the undersigned, or otherwise, all as though such payment
had not been made or value received. THE UNDERSIGNED GUARANTOR ACKNOWLEDGES THAT
ITS TERMINATION OF THIS GUARANTY OR FAILURE TO MAINTAIN A GUARANTOR L/C AS
REQUIRED HEREUNDER FROM AN ACCEPTABLE FINANCIAL INSTITUTION WITHOUT AGENT’S
PRIOR WRITTEN CONSENT SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER THE LOAN
AGREEMENT.
     22. MISCELLANEOUS. The undersigned represents and warrants that, prior to
the execution of this Guaranty, the undersigned carefully read and reviewed all
of the provisions of this Guaranty and was afforded an opportunity to consult
with counsel independently selected by the undersigned. The undersigned further
represents and warrants that the undersigned has freely and willingly executed
this Guaranty with full appreciation of the legal effect of this Guaranty. The
undersigned recognizes that the titles to the paragraphs of the within Guaranty
are for ease of reference; are not part of this Guaranty; and do not alter or
affect substantive provisions hereof.
     23. WAIVER OF JURY TRIAL. The undersigned makes the following waiver
knowingly, voluntarily, and intentionally, and understands that the Agent, in
the establishment and maintenance of the Agent relationship with the Borrowers
and the undersigned, is relying thereon. THE UNDERSIGNED HEREBY IRREVOCABLY
WAIVES ANY PRESENT OR FUTURE RIGHT OF THE UNDERSIGNED, THE BORROWERS OR ANY
ENDORSER OR ANY OTHER GUARANTOR OF THE BORROWERS, OR ANY OTHER SIMILAR PERSON,
TO A TRIAL BY JURY OF ANY CASE OR CONTROVERSY IN WHICH THE AGENT IS OR BECOMES A
PARTY (WHETHER SUCH CASE OR CONTROVERSY IS INITIATED BY OR AGAINST THE AGENT OR
IN WHICH THE AGENT IS JOINED AS A PARTY LITIGANT), WHICH CASE OR CONTROVERSY
ARISES OUT OF, OR IS IN RESPECT OF THIS GUARANTY OR THE LOAN DOCUMENTS.
     24. AUTHORIZATION. Guarantor is a corporation duly organized and in good
standing under the laws of the State of Ohio. The execution, delivery and
performance of this Guaranty is within the corporate powers of Guarantor, has
been duly authorized and is not in contravention of (i) law or (ii) the terms of
the organizational documentation of Guarantor, or (iii) any indenture, agreement
or undertaking to which Guarantor is a party or by which Guarantor or its
property are bound. This Guaranty constitutes the legal, valid and binding
obligation of Guarantor enforceable in accordance with its terms, except as may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability. Guarantor is a holder of the
Liquidity Guarantee

10



--------------------------------------------------------------------------------



 



Borrowers’ Common Stock and in its capacity as such, will derive material
financial benefit from the extensions of credit to the Borrowers to be made
under the Loan Agreement.
     25. AMENDMENTS TO LOAN DOCUMENTS. Notwithstanding any other provision of
this Guaranty, Agent and Lenders shall not, without Guarantor’s prior written
consent: (i) increase the aggregate amount of Guarantor L/C required to be
provided by the Guarantor above the Maximum Guaranty Amount, (ii) amend or
otherwise modify Section 6.21 of the Loan Agreement, or (iii) extend the
Revolving Credit Maturity Date beyond June 30, 2013 if a condition of such
extension requires that the Guarantor L/C must be maintained beyond January 1,
2014.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
Liquidity Guarantee

11



--------------------------------------------------------------------------------



 



     It is intended that this Guaranty take effect as a sealed instrument this
12 day of April, 2009.

            AMERICAN GREETINGS CORPORATION
      By:   /s/ Catherine M. Kilbane         Name:   Catherine M. Kilbane       
Title:   SVP        Address:      

Liquidity Guarantee

1



--------------------------------------------------------------------------------



 



EXHIBIT A
LOST LETTER OF CREDIT
INDEMNITY AGREEMENT
     This Agreement is made between [____________________] (the “Bank”) and
[______________________________] (the “Guarantor”) with respect to that certain
Irrevocable Standby Letter of Credit No. [______ ](the “L/C”) issued by
[_______________________] (the “Issuer”) to Bank as beneficiary on behalf of
Guarantor as applicant.
     WHEREAS
     1 The L/C requires that Issuer, promptly, upon Bank’s demand, issue a
certified true copy of the L/C to replace the original L/C in the event that the
original L/C is lost, stolen or destroyed (a “Lost L/C”), and Bank has requested
the issuance of such a certified true copy (a “Replacement L/C”).
     2. In connection with the issuance of the replacement L/C Bank may be
required to issue to Issuer an Indemnity Agreement in the form exhibited to the
L/C (an “Issuer Indemnity”).
     3. The Bank has additionally agreed to enter into this agreement in favor
of the Guarantor.
     BANK HEREBY AGREES,
     1. To indemnify and hold harmless each of the Guarantor, its members, its
affiliates and the respective successors and assigns of the foregoing from and
against any and all liability, loss, damage and expense (including reasonable
attorneys’ fees) (collectively “Losses”) arising from or on account of any Lost
L/C, including on account of the presentment for payment of any Lost L/C.
     2. Notwithstanding anything to the contrary herein, the Bank not be liable
to Guarantor pursuant to Section 1 to the extent that the Bank has indemnified
for such Losses by payment to Issuer pursuant to the Issuer Indemnity.
     3. This Agreement shall be governed by and construed in accordance with the
laws of the State of California. EACH OF THE PARTIES HERETO HEREBY WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING ARISING UNDER OR
PURSUANT TO THIS INDEMNITY AGREEMENT.

1



--------------------------------------------------------------------------------



 



     4. This Agreement may only be amended by a written instrument signed by all
of the parties hereto.
     IN WITNESS WHEREOF, this Agreement has been duly executed as an instrument
under seal this _____ day of ___________, 20_.

            By__________________________________
Name:
Title:            By __________________________________
Name:
Title:
     

Liquidity Guarantee

2